            Case 3:18-cr-00465-MMC Document 178 Filed 05/21/21 Page 1 of 3




 1 JACK P. DICANIO (SBN 138782)
   Jack.DiCanio@skadden.com
 2 EMILY A. REITMEIER (SBN 305512)
   Emily.Reitmeier@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 4 Palo Alto, California 94301
   Telephone:     (650) 470-4500
 5 Facsimile:     (650) 470-4570

 6 MATTHEW E. SLOAN (SBN 165165)
   Matthew.Sloan@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 8 Los Angeles, California 90071-3144
   Telephone:    (213) 687-5000
 9 Facsimile:    (213) 687-5600

10 Attorneys for Defendant
   FUJIAN JINHUA INTEGRATED CIRCUIT CO., LTD.
11

12                              UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                  SAN FRANCISCO DIVISION

15    UNITED STATES OF AMERICA,                    CASE NO.: 3:18-cr-00465-MMC

16                             Plaintiff,          JOINT STIPULATION SETTING
                                                   DEADLINE FOR THE UNITED
17                 v.                              STATES TO MAKE LOCAL RULE 16-
                                                   1(C) SUPPLEMENTAL
18    UNITED MICROELECTRONICS                      DISCLOSURES; [PROPOSED]
      CORPORATION et al.,                          ORDER
19
                               Defendants.         Judge: The Honorable Maxine M. Chesney
20                                                 Trial Date: February 14, 2022

21

22

23

24

25

26

27

28

     JOINT STIPULATION SETTING DEADLINE FOR UNITED STATES’        CASE NO.: 3:18-cr-00465-MMC
     RULE 16-1(C) SUPPLEMENTAL DISCLOSURES AND [PROPOSED] ORDER
             Case 3:18-cr-00465-MMC Document 178 Filed 05/21/21 Page 2 of 3




 1          Defendant Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”) and the United States (collectively,

 2 the “Parties”), by and through their undersigned counsel, stipulate to the following and respectfully request

 3 the Court to enter the proposed order below setting the date for the United States’ Supplemental

 4 Disclosures pursuant to Local Criminal Rule 16-1(c):

 5          WHEREAS, pursuant to Local Rule 16-1, “in order to expedite the trial of the case,” the

 6 government shall make supplemental disclosures about (1) the existence of electronic surveillance; and

 7 the government’s intent to use or introduce (2) testimony from informants; (3) evidence of other crimes,

 8 wrongs or bad acts under Fed. R. Evid. 404(b); and (4) alleged co-conspirators’ statements, pursuant to

 9 Fed. R. Evid. 801(d)(2)(E), on a schedule established by the parties or by the assigned Court (see Crim.

10 L.R. 16-1(b), (c));

11          WHEREAS, the current case scheduling order sets no date for the United States to make its Local

12 Rule 16-1(c) supplemental disclosures (Dkts. 160, 161);

13           WHEREAS, the parties have agreed that the United States will provide its Local Rule 16-1(c)

14 supplemental disclosures on November 1, 2021;

15          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

16 undersigned counsel for Jinhua and the United States, that the deadline for the United States to make its

17 Local Rule 16-1(c) supplemental disclosures is November 1, 2021.

18          SO STIPULATED AND AGREED.

19    Dated: May 21, 2021                                 Respectfully Submitted,

20                                                        /s/ Matthew E. Sloan
                                                          JACK P. DICANIO
21                                                        MATTHEW E. SLOAN
                                                          Attorney for Defendant
22
                                                          Fujian Jinhua Integrated Circuit Co. Ltd.
23
      In compliance with Local Civil Rule                 STEPHANIE M. HINDS
24    5-1(i)(3), I, Matthew E. Sloan, attest              Acting United States Attorney
      that Laura Vartain Horn has
25    concurred in this filing.                            /s/ Laura Vartain Horn
                                                          LAURA VARTAIN HORN
26                                                        Assistant United States Attorneys
                                                          NICHOLAS O. HUNTER
27
                                                          STEVEN MARZEN
28                                                        Trial Attorneys, National Security Division

                                                  2
     JOINT STIPULATION SETTING DEADLINE FOR UNITED STATES’                   CASE NO.: 3:18-cr-00465-MMC
     RULE 16-1(C) SUPPLEMENTAL DISCLOSURES AND [PROPOSED] ORDER
             Case 3:18-cr-00465-MMC Document 178 Filed 05/21/21 Page 3 of 3




 1                                             [PROPOSED] ORDER

 2          Good cause appearing, as set forth in the parties’ Joint Stipulation, the Court hereby sets the

 3 following date for the United States’ Local Rule 16-1(c) Supplemental Disclosures:

 4                                           Event                                               Date
      United States’ production of Criminal Local Rule 16-1(c) supplemental disclosures       November 1, 2021
 5

 6          IT IS SO ORDERED.

 7 Dated:

 8                                                                  MAXINE M. CHESNEY
                                                                United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
     JOINT STIPULATION SETTING DEADLINE FOR UNITED STATES’                      CASE NO.: 3:18-cr-00465-MMC
     RULE 16-1(C) SUPPLEMENTAL DISCLOSURES AND [PROPOSED] ORDER
